Title: John Barnes to Thomas Jefferson, 27 June 1812
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir George Town 27th June 1812 
            Davys report of the loss—in part of his provisions for himself—induced me to afford him a supply in Cash—equal his wants untill his Return home—
            viz two & one half —Dollars only—
            It gave me great pleasure to learn by him, of yours—and the good families perfect health, to whom to be pleased—tender my respects, and Accept Dr Sir my sincere wishes for a happy Continuance of that most essential Blessing.—
            
              John Barnes
          
          
            PS. the Dun Horse has been lame since since Thersday last, & still is so—has occasoned his delay & will probably protract his return home—soon as expected—
          
        